DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the Amendment after Notice of Allowance under 37 C.F.R. 1.312, where:
Claim 12 has been amended for clarity;
Claims 21-27 have been added.
Allowable Subject Matter
Claims 1-27 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a walk-through detector and method of using the detector, where the detector can be handling by a user without external tools, where the detector includes upwardly extending left and right side panels, connected by a top member, where detector handling structure for handling of the walk-through detector by one or more user without external tools includes a) at least one replaceable wheel structure configured to be removably attached to the left or right side panel b) at least one replaceable support member configured to be removably attached to said left and right side panels near their lower ends by manually elongating at least one replaceable support member such that end projections of the at least one replaceable support member are received within receiving holes proximate the lower ends of said left and right side panels: c) at least one compartment within said top member storing at least one replaceable support member and/or at least one replaceable wheel member after installation of the walk-through detector, where at least one compartment located within a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618